    4:19-cr-03126-RGK-CRZ Doc # 13 Filed: 11/12/19 Page 1 of 4 - Page ID # 20




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA
                                                                                         20l9NOV 12 PM ~:02
UNITED STATES OF AMERICA,
                                                                          SEALED
                       Plaintiff,
                                                                          4:19CR~\Q_{p
       vs.
                                                                   INDICTMENT
TITUS J. MILLER,                                                 18 U.S.C. § 225l(a)
                                                               18 U.S.C. § 2252A(a)(2)
                       Defendant.


       The Grand Jury charges that

                                             COUNTI

       Beginning on or about August 20, 2019 and continuing until on or about October 15,

2019 within the District of Nebraska, TITUS J. MILLER, the defendant herein, did employ, use,

persuade, induce, entice, and coerce a minor, Victim 1, to engage in sexually explicit conduct for

the purpose of producing any visual depiction of such conduct, knowing and having reason to

know that such visual depiction would be transported using any means and facility of interstate

and foreign commerce; and using materials that have been mailed, shipped, and transported in

and affecting interstate and foreign commerce by any means, including by computer.

       In violation of Title 18, United States Code, Sections 225 l(a).


                                            COUNT II

       Beginning on or about August 24, 2019 and continuing until on or about September 12,

2019 within the District of Nebraska, TITUS J. MILLER, the defendant herein, did employ, use,

persuade, induce, entice, and coerce a minor, Victim 2, to engage in sexually explicit conduct for

the purpose of producing any visual depiction of such conduct, knowing and having reason to

know that such visual depiction would be transported using any means and facility of interstate
   4:19-cr-03126-RGK-CRZ Doc # 13 Filed: 11/12/19 Page 2 of 4 - Page ID # 21




and foreign commerce; and using materials that have been mailed, shipped, and transported in

and affecting interstate and foreign commerce by any means, including by computer.

       In violation of Title 18, United States Code, Sections 2251(a).


                                           COUNT III

       Beginning on or about August 17, 2019 and continuing until on or about September 5,

2019, within the District ofNebraska, TITUS J. MILLER, the defendant herein, did employ, use,

persuade, induce, entice, and coerce a minor, Victim 3, to engage in sexually explicit conduct for

the purpose of producing any visual depiction of such conduct, knowing and having reason to

know that such visual depiction would be transported using any means and facility of interstate

and foreign commerce; and using materials that have been mailed, shipped, and transported in

and affecting interstate and foreign commerce by any means, including by computer.

       In violation of Title 18, United States Code, Sections 2251(a).


                                           COUNT IV

       On or about September 11, 2019, within the District of Nebraska, TITUS J. MILLER, the

defendant herein, did employ, use, persuade, induce, entice, and coerce a minor, Victim 4, to

engage in sexually explicit conduct for the purpose of producing any visual depiction of such

conduct, knowing and having reason to know that such visual depiction would be transported

using any means and facility of interstate and foreign commerce; and using materials that have

been mailed, shipped, and transported in and affecting interstate and foreign commerce by any

means, including by computer.

      In violation of Title 18, United States Code, Sections 2251 (a).




                                                2
    4:19-cr-03126-RGK-CRZ Doc # 13 Filed: 11/12/19 Page 3 of 4 - Page ID # 22




                                            COUNTY

        On or about September 16, 2019, within the District of Nebraska, TITUS J. MILLER, the

defendant herein, did employ, use, persuade, induce, entice, and coerce a minor, Victim 5, to

engage in sexually explicit conduct for the purpose of producing any visual depiction of such

conduct, knowing and having reason to know that such visual depiction would be transported

using any means and facility of interstate and foreign commerce; and using materials that have

been mailed, shipped, and transported in and affecting interstate and foreign commerce by any

means, including by computer.

       In violation of Title 18, United States Code, Sections 225 l(a).


                                            COUNT VI

      On or about October 15, 2019, in the District of Nebraska, the defendant, TITUS J. MILLER,

the defendant herein, did knowingly distribute visual depictions of child pornography, that is,

digital and computer images in files that had been mailed, shipped and transported in interstate

and foreign commerce by any means, including by computer, the production of such visual

depictions having involved the use of a minor engaging in sexually explicit conduct and were

depictions of such conduct.

       In violation of Title 18, United States Code, Section 2252A(a)(2).


                                           COUNT VII

      On or about October 22, 2019, in the District of Nebraska, the defendant, TITUS J. MILLER,

the defendant herein, did knowingly distribute visual depictions of child pornography, that is,

digital and computer images in files that had been mailed, shipped and transported in interstate

and foreign commerce by any means, including by computer, the production of such visual



                                                 3
    4:19-cr-03126-RGK-CRZ Doc # 13 Filed: 11/12/19 Page 4 of 4 - Page ID # 23




depictions having involved the use of a minor engaging in sexually explicit conduct and were

depictions of such conduct.

       In violation of Title 18, United States Code, Section 2252A(a)(2).



                                                    A IB.UE BILL.



                                                    FOREPER:SUN
                                                                 /


       The United States of America requests that trial of this case be held in Lincoln, Nebraska,



                                                   1
pursuant to the rules of this Court.                 ~~


                                                STEVEN A. RUSSELL #16925
                                                Assistant U.S. Attorney




                                               4
